DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2020 has been entered.
Terminal Disclaimer


The terminal disclaimer filed on 10/07/2019 had been reviewed and approved on 10/17/2019.  The terminal disclaimer has been recorded.
Allowable Subject Matter


Claims 1-3, 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “An information processing apparatus, comprising: 
a resonance circuit configured to: 
communicate with an external apparatus by a first carrier wave of a first frequency; 

wirelessly receive power from the external apparatus based on the received frequency, and 
a setting unit configured to change a resonance frequency of the resonance circuit from the first frequency to a second frequency for the wireless reception of the power, 
wherein the resonance frequency is changed to the second frequency based on frequency information communicated from the external apparatus by the first carrier wave of the first frequency, and the frequency information indicates the second frequency.”
Claims 2-3 and 5-7 depend on the independent claim 1.
Claim 8 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A method, comprising: 
communicating, by a resonance circuit, with an external apparatus by a carrier wave of a first frequency; 
receiving, by the resonance circuit and via the communication of the first frequency, frequency information from the external apparatus; Page 3 of 9Application No. 15/384,953 Reply to Office Action of April 29, 2020 and Advisory Action of August 6, 2020 
wirelessly receiving power, by the resonance circuit, power from the external apparatus based on the received frequency information; and 
changing, by a setting unit, a resonance frequency of the resonance circuit from the first frequency to a second frequency for the wireless reception of the power,

Claim 9 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by an information processing apparatus, cause the information processing apparatus to execute operations, the operations comprising: 
communicating, by a resonance circuit of the information processing apparatus, with an external apparatus by a carrier wave of a first frequency; 
receiving, by the resonance circuit and via the communication of the first frequency, frequency information from the external apparatus; 
wirelessly receiving, by the resonance circuit, power from the external apparatus based on the received frequency information; and 
changing, by a setting unit of the information processing apparatus, a resonance frequency of the resonance circuit from the first frequency to a second frequency for the wireless reception of the power, 
wherein Page 4 of 9Application No. 15/384,953 Reply to Office Action of April 29, 2020 andAdvisory Action of August 6, 2020the resonance frequency is changed to the second frequency based on frequency information communicated from the external apparatus by the carrier wave of the first frequency, and the frequency information indicates the second frequency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN T VU/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836